Case 3:20-cv-00569-MPS Document 15-5 Filed 04/30/20 Page 1 of 3




                       EXHIBITS
     Case 3:20-cv-00569-MPS Document 15-5 Filed 04/30/20 Page 2 of 3



                            Declaration of Christina Korbe

I . I am currently in custody at Danbury FCI in the low security satellite prison ("FSL"). My
    Bureau of Prisons ("BOP") Register Number is 30233-068.

2. This information supplements my earlier declaration dated April26, 2020.

3. On April 261\ 2020 one of the women who had been quarantined the day before went to
   the hospital by ambulance.

4. On the morning of April27 1h some of the women who were in quarantine and tested
   negative ran into the unit and gathered more personal belongings. Some of them used the
   phones and computers for email. Some of them used the shower. They then went back
   into quarantine. They were able to do this because they were not being monitored.

5. The women who were quarantined and tested positive are being held in the visiting room.

6. The women who were quarantined and tested negative-about 30 people-are in the
   dining hall. This is a room about 60x30' in size. There are bathrooms in the dining hall,
   and the facility brought in a porta-shower truck for them to use to shower. Yesterday they
   put in a phone for them to use and got them cleaning supplies.

7. Staff members are moving between all of the different areas of the facility where women
   are quarantined and the dormitory.

8. Since April l81h prisoners have been working in the kitchen. This is when we started
   getting our meals in the unit instead of the dining hall. Prisoners who are working in the
   kitchen had been working side-by-side with a prisoner who tested positive for COVID-19
   on April25 111 • None of them have been tested or removed from where they are since that
   woman tested positive.

9. On April 27th, a new prisoner was brought into the FSL. She was placed in quarantine in
   the other building where the kitchen, visiting, and education rooms are.

10. On April 27 111 , the woman who had been sent to the hospital on April 241h was brought
    back to the facility and placed in the visitation room with the other people who have
    tested positive for COVID-19.

11. On April28 111 the staff took everyone' s temperature and asked us if we had shortness of
    breath, cough, body aches, fever, sore throat, diarrhea, or chills. We were then given a
    personal pizza for lunch and sent to eat in the dorm. No one was taken into quarantine.
     Case 3:20-cv-00569-MPS Document 15-5 Filed 04/30/20 Page 3 of 3



12. On April291h the women who were in quarantine in the classrooms and the library (some
    of whom had been in quarantine before being released to home confinement) have been
    moved to the special housing unit at FCI (the men's facility).

13. I declare under the penalty of perjury that the contents of this declaration are true and
    correct to the best of my knowledge. I will sign a hard copy of this declaration at my
    earliest opportunity.


                                           /s/ Christina Korbe

                                           April 30, 2020
